—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Gage, J.), dated January 20, 1994, which, upon a fact-finding order of the same court dated December 2, 1993, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crime of robbery in the third degree, adjudged him to be a juvenile delinquent and placed him with the Division for Youth for a period of 18 months. The appeal brings up for review the fact-finding order dated December 2, 1993.
Ordered that the order of disposition is affirmed, without costs or disbursements.
*668The Family Court considered, all of the dispositional alternatives and decided that the appropriate disposition was to place the appellant in the custody of the Division for Youth for placement in a structured environment that would best provide for his needs. Based on the psychological evaluation of the appellant and all of the other relevant evidence, including his prior felony petition, his home environment, and his poor academic motivation, this was a proper exercise of the court’s discretion and its determination should not be disturbed (see, Matter of Katherine W., 62 NY2d 947).
The appellant’s remaining contentions are unpreserved for appellate review, and, in any event, without merit. Altman, J. P., Hart, Friedmann and Krausman, JJ., concur.